UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:March 31, 2011 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 001-34051 MALVERN FEDERAL BANCORP, INC. (Exact name of Registrant as specified in its charter) United States 38-3783478 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 42 E. Lancaster Avenue, Paoli, Pennsylvania (Address of Principal Executive Offices) (Zip Code) (610) 644-9400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESoNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YESoNO x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s class of common stock, as of the latest practicable date:As of May 16, 2011, 6,102,500 shares of the Registrant’s common stock were issued and outstanding. MALVERN FEDERAL BANCORP, INC. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition as of March 31, 2011 and September 30, 2010 (Unaudited) 2 Consolidated Statements of Operations for the Three and Six Months Ended March 31, 2011 and 2010 (Unaudited) 3 Consolidated Statements of Changes in Shareholders’ Equity for the Six Months Ended March 31, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended March 31, 2011 and 2010 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 Item 4. Controls and Procedures 52 PART II—OTHER INFORMATION Item 1. Legal Proceedings 52 Item 1A. Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Upon Senior Securities 52 Item 4. (Removed and Reserved) 53 Item 5. Other Information 53 Item 6. Exhibits 53 SIGNATURES 54 Table of Contents Malvern Federal Bancorp, Inc. and Subsidiaries Consolidated Statements of Financial Condition (Unaudited) March 31, 2011 September 30, 2010 (Dollars in thousands, except per share data) Assets Cash and due from depository institutions $ $ Interest bearing deposits in depository institutions Cash and Cash Equivalents Investment securities available for sale, at fair value Investment securities held to maturity (fair value of $4,143 and $4,925 respectively) Restricted stock, at cost Loans receivable, net of allowance for loan losses of $10,366 and $8,157, respectively Other real estate owned Accrued interest receivable Property and equipment, net Deferred income taxes, net Bank-owned life insurance Other assets Total Assets $ $ Liabilities and Shareholders’ Equity Liabilities Deposits: Deposits-noninterest-bearing $ $ Deposits-interest-bearing Total Deposits FHLB advances Advances from borrowers for taxes and insurance Accrued interest payable Other liabilities Total Liabilities Commitments and Contingencies - - Shareholders’ Equity Preferred stock, $0.01 par value, 10,000,000 shares authorized, none issued - - Common stock, $0.01 par value, 40,000,000 shares authorized, issued and outstanding:6,102,500 62 62 Additional paid-in capital Retained earnings Treasury stock—at cost, 50,000 shares ) ) Unearned Employee Stock Ownership Plan (ESOP) shares ) ) Accumulated other comprehensive income (loss) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See notes to unaudited consolidated financial statements. 2 Table of Contents Malvern Federal Bancorp, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Six Months Ended March 31, (Dollars in thousands, except per share data) Interest and Dividend Income Loans, including fees $ Investment securities, taxable Investment securities, tax-exempt 8 9 15 21 Interest-bearing cash accounts 7 9 19 15 Total Interest and Dividend Income Interest Expense Deposits Short-term borrowings - 6 - 8 Long-term borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income (Loss) after Provision for Loan Losses ) ) Other Income Service charges and other fees Rental income 67 63 Gain (loss) on sale of other real estate owned, net 19 ) (7
